UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1365


JHONNY JOSEPH,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    January 29, 2009                Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, Fairfax, Virginia, for Petitioner.     Gregory
G. Katsas, Assistant Attorney General, M. Jocelyn Lopez Wright,
Senior Litigation Counsel, Brianne Whelan Cohen, Trial Attorney,
OFFICE   OF  IMMIGRATION   LITIGATION,  Washington,  D.C.,   for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jhonny       Joseph,       a     native     and      citizen    of    Haiti,

petitions     for     review      of    the    Board     of      Immigration      Appeals’

(“Board”) order affirming the immigration judge’s order denying

his application for asylum and withholding of removal. *                           Joseph

challenges the immigration judge’s adverse credibility finding,

as affirmed by the Board.                For the reasons set forth below, we

deny the petition for review.

             We will uphold an adverse credibility determination if

it is supported by substantial evidence, see Tewabe v. Gonzales,

446   F.3d   533,     538    (4th      Cir.   2006),     and     reverse    the    Board’s

decision     only   if      the     evidence      “was      so   compelling       that   no

reasonable fact finder could fail to find the requisite fear of

persecution.” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002) (internal quotations and citations omitted).

             Having       reviewed      the    administrative          record     and    the

Board’s decision, we find that substantial evidence supports the

immigration judge’s adverse credibility finding, as affirmed by

the Board, and the ruling that Joseph failed to establish past

persecution    or     a     well-founded       fear    of     future    persecution       as


      *
       Because Joseph did not challenge the denial of withholding
of removal in his brief, that claim is not preserved for review.
See 4th Cir. R. 34(b); Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999).



                                              2
necessary to establish eligibility for asylum.                          See 8 U.S.C.

§ 1158(b)(1)(B)(I), (ii) (2006) (providing that the burden of

proof   is   on   the   alien    to    establish        eligibility     for   asylum);

8 C.F.R. § 1208.13(a) (2006) (same).                     Because the record does

not compel a different result, we will not disturb the Board’s

denial of Joseph’s application for asylum.

             Accordingly,       we    deny       the   petition   for     review.      We

dispense     with   oral    argument         because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                             3